 MEDICAL MUTUAL OF CLEVELAND441Medical Mutual of Cleveland, Inc. and Office andProfessional Employees International UnionLocal 17, AFL-CIO-CLC, and Mickey Woodsand Mary Jane Olsen. Cases 8-CA-12300,12412, and 8-CA-12667March 13, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn October 24, 1979, Administrative Law JudgeJoel A. Harmatz issued the attached Decision inthis proceeding. Thereafter, counsel for the Gener-al Counsel and Respondent filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Medical Mutual of Cleveland, Inc., Cleveland,Ohio, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Coercively interrogating employees concern-ing their union activity.(b) Discharging or otherwise discriminatingagainst employees because they elect to pursuetheir statutory remedies as defined in Section 7 ofthe Act.I Counsel for the General Counsel and Respondent have excepted tocertain credibility findings made by the Administrative Law Judge. It isthe Board's established policy not to overrule an administrative lawjudge's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions areincorrect. Standard Dry Wall Products. Inc., 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing his findings.Counsel for the General Counsel also excepts to the AdministrativeLaw Judge's failure to give a broad order in his recommended Order andnotice to employees. Respondent has not been shown to have a proclivityto violate the Act. nor has it engaged in such egregious or widespreadmisconduct as to demonstrate a general disregard for its employees' fun-damental statutory rights. Hickmort Foods, Inc., 242 NLRB No. 177(1979). Therefore, we shall deny counsel for the General Counsel's ex-ception.2 The Administrative Law Judge inadvertently failed to include acease-and-desist provision for the 8(aX4) finding in his recommendedOrder. We have included this provision and, although we have adoptedthe Administrative Law Judge's recommended Order, we are restatingthe Order in full to provide language traditionally used by the Board.248 NLRB No. 74(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following action designed to effectu-ate the purposes of the Act:(a) Offer Mary Jane Olsen immediate and full re-instatement to her former position or, if such jobno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or anyother rights or privileges previously enjoyed, andmake her whole for any loss of earnings she mayhave suffered as a result of the discrimination prac-ticed against her, plus interest.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its facility in Cleveland, Ohio, copiesof the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 8, after being dulysigned by Respondent shall be posted by Respon-dent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United StatesGovernmentAfter a hearing at which all parties were represent-ed by their attorneys and afforded the opportunityto present evidence in support of their respectivepositions, it has been found that we have violatedthe National Labor Relations Act in certain re- 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDspects and we have been ordered to post thisnotice and to carry out its terms.The National Labor Relations Act gives you,as employees, certain rights including theright:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT coercively interrogate ouremployees concerning their union activity orsympathy.WE WILL NOT discharge or otherwise dis-criminate against employees because they haveelected to pursue the remedial proceduresavailable under the National Labor RelationsAct.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer Mary Jane Olsen immediateand full reinstatement to her former positionor, if that position no longer exists, to a sub-stantially equivalent position, without preju-dice to her seniority or other rights and privi-leges previously enjoyed, and WE WILL makeher whole for any loss of earnings she mayhave suffered by reason of our discriminationagainst her, plus interest.MEDICAL MUTUAL OF CLEVELAND,INC.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thiscase was opened initially and heard by me on April 23,24, 25, and 26, 1979, on four separate complaints and anorder of consolidation dated March 26, 1979. By virtueof that Order, the following cases were joined for hear-ing and decision:1. A complaint in Case 8-CA-12300 issued on Novem-ber 2, 1978, upon an initial unfair labor practice chargefiled on September 29, 1978, alleging that Respondentviolated Section 8(a)(3) and (1) of the National LaborRelations Act, as amended, by discriminatory applicationof absence/tardy guidelines and the discharge of Jacque-lyn L. Willis, in reprisal for union or other activity pro-tected by Section 7 of Act.2. An Order consolidating cases, and a complaint, inCase 8-CA-12412 issued on December 27, 1978, upon anoriginal charge filed on November 20, 1978, alleging thatRespondent independently violated Section 8(a)(1) of theAct through coercive interrogation, surveillance of unionactivity and creating the impression thereof, and violatedSection 8(a)(3) and (1) of the Act both by giving em-ployee Mickey Woods an unfavorable performancerating and thereafter disparately applying its training de-partment guidelines for insubordination against her, allbecause she had engaged in union activity or activityprotected by Section 7 of the Act.3. A complaint in Case 8-CA-12487 issued on Febru-ary 2, 1978, upon a charge filed on December 28, 1978,which, as amended, alleged that Respondent indepen-dently violated Section 8(a)(1) of the Act by creating theimpression of surveillance, and by refusing to curtail theharassment of an employee by fellow employees becausethe latter had engaged in union activity, and by threaten-ing an employee with respect to union activity. It wasfurther alleged that Respondent violated Section 8(a)(3)and (1) of the Act by issuing a first warning to OliveSenich on August 4, 1978, because she engaged in unionor activity protected by the Act.'4. A complaint issued in Case 8-CA-12667 on March26, 1979, upon a charge filed on March 7, 1979, which,as amended, alleged that Respondent violated Section8(a)(1) and (3) of the Act by instituting production stan-dards to discourage union activity, by orally warningMary Jane Olsen that her level of production was low,and by placing Olsen on a 30-day probation, all in repri-sal for her union activity or conduct protected by Sec-tion 7 of the Act. The complaint, as amended, further al-leged that Respondent violated Section 8(a)(1), (3), and(4) of the Act by discharging Olsen on March 28, 1979.Respondent, in its duly filed answers, denied that anyunfair labor practices were committed. Following closeof the hearing, briefs were filed on behalf of the GeneralCounsel and Respondent.Upon the entire record in this proceeding,2includingpersonal observation of the witnesses while testifying andtheir demeanor, and consideration of the post-hearingbriefs, I find as follows:FINDINGS OF FACT1. JURISDICTIONRespondent is an Ohio corporation, with a principalplace of business in Cleveland, Ohio, from which it is en-gaged in the sale of medical, surgical, and dental insur-ance coverage. In the course and conduct of said oper-ations, Respondent derives gross revenues exceedingOn April 25, 1978, in the course of the hearing, pursuant to a settle-ment agreed to by all parties, the Charging Party in Case 8-CA-12487,Olive Senich, moved for withdrawal of her charge and, accordingly,counsel for the General Counsel moved for dismissal of the complainttherein. The foregoing was granted by me, and based thereon Case 8-CA-12487 was severed from the instant consolidated proceeding and dis-missed.2 Pursuant to a request by counsel, after close of the hearing I submit-ted a "stipulation" relative to employee Ann Weaver during the timeperiod March 1, 1979, through March 28, 1979. Said exhibit is receivedand marked "Administrative Law Judge Exhibit 4" Pursuant to stipula-tion, I also received Resp. Exh. 19(b), being the 1978 time record of em-ployee Shari Jenkins, and Resp. Exh. 20(a), being a warning notice datedSeptember 11, 1978, issued to employee Daisy Williams G.C. Exh. 30(a)pertaining to attendance records of Shari Jenkins, and G.C. Exh. 30(b),like records of Daisy Williams are received. MEDICAL MUTUAL OF CLEVELAND443$500,000 annually, and on annual basis performs servicesfor customers located outside the State *of Ohio exceed-ing $50,000 in value.The complaints allege, the answers admit, and I findthat Respondent is now and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaints allege, the answers admit, and I findthat Office and Professional Employees InternationalUnion, Local 17, AFL-CIO-CLC (OPEIU), is now, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR L.ABOR PRACTICESA. Preliminary StatementThis proceeding relates to adverse personnel action byRespondent against several employees during the courseof and following an organizational campaign. The var-ious complaints charge violations which, being disassoci-ated in their nature and timing, do not appear to havebeen interwoven in an overall campaign to defeat union-ization through unfair labor practices. On the contrary,the treatment accorded each of the alleged discriminateesgives rise to an independent case requiring independentanalysis.By way of background it is noted that in the yearssince 1974 several unions had sponsored activity in thevicinity of Respondent's premises reflective of their in-terest in organizing Respondent's employees. The instantcase emerges from a specific organizational effort initiat-ed by OPEIU in September 1977. That campaign appar-ently was slow in accelerating, but was revitalized inFebruary 1978 when handbilling intensified. Thereafter,union meetings were held with increased regularity. OnJuly 11, 1978, a representation petition was filed by theUnion. Pursuant thereto an election was conducted onNovember 3, 1978, with the Union failing to receive ma-jority support by a somewhat decisive vote of 109 forrepresentation and 162 against. The Union filed no objec-tions to the election and the results were certified.Essentially, this proceeding concerns alleged acts ofdiscrimination perpetrated against three employeeswhose support of the Union was known at the time Re-spondent's agents acted against them. Two of these em-ployees were discharged. Thus, Jacquelyn Willis was ter-minated prior to the election on August 31, 1978. MaryJane Olsen was discharged on March 28, 1979, well afterthat election. With respect to alleged discriminateeMickey Woods, it is claimed that Respondent unlawfullyon October 1, 1978, rated her performance unfavorably,and on November 8, 1978, afforded her excessive disci-pline, all for discriminatory reasons. Finally, it is allegedthat Respondent violated Section 8(a)(3) and (1) of theAct by placing Mary Jane Olsen on probation on Febru-ary 27, 1979. Despite the duration of the campaign, andthe fact it was waged among almost 300 employees, in-dependent 8(a)(1) allegations during the preelectionperiod are limited to a single instance of alleged interro-gation, one instance of alleged surveillance, and two al-leged occurrences through which Respondent is chargedwith creating the impression of surveillance. During thepostelection period, the only alleged 8(a)(l) violationpertained to a threat attributed to a supervisor more thana month after the election.B. Interference, Restraint, and CoercionThe General Counsel contends that Respondent violat-ed Section 8(a)(l) of the Act through coercive interroga-tion attributed to Peter Alfred. In this connection it ap-pears that a "Communications Committee" was formedduring the organizational campaign through which su-pervisors and members of management advanced viewsin opposition to the Union. Alleged discriminatee MickeyWoods testified that her supervisor, George Morgan, onone occasion instructed her to attend a meeting of theCommunications Committee, which was presided overby Alfred, an admitted supervisor. According to Woods,at the outset of the meeting, Alfred stated, "that if therewas anyone here that doesn't want to be fair and hearthe other side of this, then you may leave." This state-ment is the focal point of the General Counsel's conten-tion. He asserts that this was "a technique for obtaininginformation and ...tantamount to subtle interrogationof employees concerning their union sentiments." Iagree. Though, perhaps innocently intended, this invita-tion on Alfred's part, while dim to the ears of the indif-ferent or antiunion employees, offered clear challenge tounion supporters, who upon acceptance thereof woulddisclose there sympathy under no uncertain circum-stances. Although perhaps borderline, on balance, I aminclined to agree with the Gerneral Counsel's view thatAlfred's remark amounted to conduct which "compelsemployees to make a choice or exhibit the depths oftheir pro or antiunion feelings in front of management of-ficials and thus constitutes a subtle form of coercive in-terrogation." See York Division, Borg-Warner Corporation,229 NLRB 1149, 1151 (1977). Accordingly, I find thatRespondent violated Section 8(a)(1) in this respect.The aftermath of the above incident gave rise to a fur-ther allegation that Respondent violated Section 8(a)(1)through statements made by George Morgan, the man-ager of training development, which created the impres-sion surveillance. Thus, Woods walked out of the abovemeeting in response to Alfred's invitation. She testified,without contradiction, that a few days later, she wassummoned to Morgan's office, and informed that her de-parture from the meeting had been reported and thatPersonnel Director Sharon Lewis (Nee Baier) askedMorgan the reason for Woods' departure. In the courseof that conversation, Morgan told Woods, "Well, confi-dentially, Sharon and I had a discussion about you,"wherein Lewis stated, "Let's face it, George, Mickey's apretty bright girl I think we can bring her around to ourside." The General Counsel contends that Morgan's ex-pression of an awareness that Woods left the meetingcreated the impression of surveillance in violation of Sec-tion 8(a)(1). Defining the outer limits of such an unfair 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practice is not without difficulty3.Nonetheless,Morgan's expression could only be deemed unlawfulthrough a hypersensitive, technical, and most unrealisticapplication of statutory principles. Woods' departurefrom the meeting was at the instance of a managementrepresentative and in his presence. It is difficult to imag-ine that such an overt act would be anything butcommon knowledge of a type hardly of alarm to Woodswhen reiterated by Morgan. The 8(a)(1) allegation basedthereon shall be dismissed.The General Counsel also contends that Respondentviolated Section 8(a)(1) of the Act through an allegedthreatening remark made to employee Olive Senich byan admitted supervisor, Gayle Thompson. On December20, 1978, Senich, a known union protagonist, was given afirst warning based upon a complaint from a subscriber.4Both Senich and Thompson relate that Senich previouslyhad expressed concern to Thompson that "the Companywas out to get ...[Senich] ...because of ...unionactivity." Thompson on those occasions had alwaysdenied that this was the case. However, when the De-cember 20 warning was delivered by Thompson, thelatter according to Senich, stated, "Now, I know they'reout to get you." The General Counsel argues that, byvirtue of this latter statement, Thompson acknowledgedthat the Company was interested in effecting reprisalsagainst Senich because of her union activity, and wasguilty of an implied threat. Thompson denied that anysuch statement was made. I credit her, and accordinglyshall dismiss the 8(a)(l) allegation in this regard.5C. The Alleged Discrimination1. Jacquelyn WillisOf the alleged discriminatees in this proceeding, onlyWillis was terminated prior to the election. The com-plaint pertaining to her cause avers that Willis was theobject of two-tiered discrimination. First, it is claimedthat in July 1978 Respondent applied its absence/tardyguidelines and, second, that it discharged her on August31, 1978, for reasons proscribed by Section 8(a)(3) and(1) of the Act.Willis was hired on May 7, 1976. At times material shewas classified as a service representative in the subscriberservices department, subject to the immediate supervisionof Gayle Thompson. Thompson's superior at the time of3 This is the only statement cited by the General Counsel in his brief assupporting an 8(aXl) allegation based upon the impression of surveil-lance. Although it is possible that the record reflects other statementsmade by Morgan acknowledging that he was mindful of an employee'sunion or protected activity, absent guidance from the General Counsel, itis not incumbent upon me to analyze and make elaborate findings withrespect to each remark which might fit within the broad spectrum of thisallegation.4 See G.C. Exh. 23(e).s In the circumstances, aside from concern for Senich's reliability, thedenial by Thompson impressed me as the more probable. The warning onDecember 20 related to Senich's handling of subscribers. The effort tocorrect Senich's interaction with subscribers had been the subject of earli-er communications between Tom Mendelsohn, the department manager,and Senich on August 24, 1978. See G.C. Exh. 23(d). The December 20warning was documented and it struck me as unlikely that Thompsonwould make the remark imputed to her. in the face of the detailedcharges on which the warning was based.Willis' discharge as Thomas Mendelsohn, who had re-cently assumed the position of manager of that depart-ment in July 1978.During the months prior to her discharge, Willis wasan active supporter of the Union. She attended unionmeetings, signed an authorization card in in June 1978,was a member of the employee organizing committee,and distributed union literature and authorization cardsto fellow employees. In August 1978, union leaflets weredistributed identifying 13 employees, including Willis, asmembers of the employee in-house organizing commit-tee.6Respondent denied that union activity played a role inits decision to terminate Willis, but contends instead thatit acted solely upon her tardiness in the face of a finaldischarge warning. The General Counsel does not denythat valid grounds existed for the discharge, but claimsthat this was not the "moving cause."Willis, since the inception of her employment, had anadverse attendance record. During the first year of heremployment, on October 6, 1976, she received a writtenwarning, stating that any absence or tardiness will because for immediate dismissal.7In April 1977, Willis re-ceived a first warning, based on excessive absenteeism,and the following month, May 19, 1977, received asecond warning for excessive absences. On June 29,1977, Willis was placed on 90-day probation for exces-sive absenteeism and tardiness.8Before considering the attendance record compiled byWillis during 1978, it is necessary to point out that inJanuary 1977 Respondent adopted new guidelines forcontrolling tardiness and absenteeism and established aprogressive disciplinary system to deal with that prob-lem. Under those guidelines, employees situated similarlyto Willis during a given 12-month recording period werepermitted 10 incidents or an accumulation of 60 minutes,before discipline would be imposed. In Willis' case, the12-month recording period ran from May 7, the anniver-sary of Willis' date of hire. Discipline prescribed by thenew guidelines recommended a first warning not toexceed 90 days for exceeding the 10-occurrence-60-minute tolerance. A second occurrence would result in asecond 90-day warning. If the employee were tardyagain, the employee was to be placed on probation notto exceed 90 days, with any tardiness during the coursethereof being grounds for dismissal.During the period preceding her discharge, Willis' at-tendance problem persisted. On February 16, 1978, shereceived a first warning for compiling nine instances oftardiness during the period January 1, 1978, throughFebruary 16, 1978.9Thereafter, on April 26, 1978, Williswas given a second warning for an additional occurrenceof tardiness, explicitly acknowledging that she would beplaced on probation if she were to arrive late again.10As of May 9, 1978, Willis was late again and placed on a90-day probation as of that date, with the terms thereofreciting "should you have an additional occurrence ofe See G.C. Exhs. 2 and 3.' See G.C. Exh. 4.a See G.C. Exh. 7.9 See G.C. Exh. 810 See G.C. Exh. 9. MEDICAL MUTUAL OF CLEVELAND445tardiness, you could be subject to termination." Duringher probation, Willis was late on at least five additionaloccasions. On August 3, 1978, Willis was again late for work bysome 3 minutes. This was the sixth occurrence of tardi-ness accumulated by Willis since she was placed on pro-bation on May 9. In consequence thereof, Mendelsohn,her manager, advised Willis that, though authorized bythe guidelines to effect a discharge, he would not do soat the time, but instead would issue a final warning,which recited as follows:As of 8/3/79 you have exceeded the terms of yourprobation issued 5/9/79. This is to inform you thatyour next tardy will mean immediate discharge.2Mendelsohn assumed the position of manager of Willis'department in July 1978. He explained, with corrobora-tion from Gayle Thompson, that because he was newand still familiarizing himself with company policies andprocedures as well as the employees under his supervi-sion, he elected to give Willis a break, through a finalwarning rather than to discharge her on August 3. 3On August 31, 1978, Willis reported for work 2 min-utes late. At 4:30 p.m. that afternoon, Mendelsohn dis-charged her.While I am willing to accept as entirely likely and be-lievable the testimony of former Personnel DirectorBaier that the absence-tardy guidelines were adminis-tered with flexibility and a degree of variance from de-partment to department, the General Counsel's cause isenhanced with respect to the treatment accorded Willisthereunder, when considered against the timing of Re-spondent's discovery of her union involvement. Thus,the General Counsel observes accurately that prior toAugust 3, Willis on a number of occasions had violatedher probation through at least five instances of lateness.Respondent reacted by condoning these occurrencesuntil August 3, and then decided, in an act of leniency,to disregard the prerogative of discharge. '4 In the inter-" Although Willis' recording period would ordinarily run from May7, 1 find that the probation on which she was placed on May 9 was not inviolation of the guidelines. Based upon the credited testimony of formerDirector of Personnel Sharon Baier, I find that it was the intention of theguidelines that a new recording year not commence until satisfaction ofall pending discipline, whether a warning or probation. As the 90-daywarning issued to Willis on April 26 had not expired, there was no viola-tion of the guidelines when she was placed on probation even though thisoccurred after her anniversary date.12 See G.C. Exh. 12.Is The final warning of August 3 was open-ended, lacking in time limi-tation. Willis testified that she was told by Thompson at the meeting inquestion that the warning would only last until her probation expired onAugust 9. But Mendelsohn and Thompson credibly denied Willis' testi-mony in this respect. Although I held reservation as to Mendelsohn'scredibility, particularly with respect to his attempted denial of knowledgeof Willis' union activity, I regarded Willis as an untrustworthy witnessgenerally. In this instance, her testimony was highly improbable. Mendel-sohn and Thompson were aware that Willis was to begin her vacation onAugust 7. Since August 3 was a Friday, if Willis were to be believed,Mendelsohn and Thompson went to the trouble of issuing a final warningwhich would be effective for only a single working day. I do not believethat this was their intention or that they made any expression along thatline to Willis. In passing it is noted that I regarded Willis as a most un-impressive witness."4 There is no merit in the allegation that Respondent in July unlaw-fully applied the guidelines against Willis. During that period, deviationsim, which preceded her discharge of August 31, Willis'name appeared on the union leaflet as a member of theorganizing committee. Former Personnel Director Baiertestified that on August 31 she was consulted by bothThompson and Mendelsohn concerning the decision todischarge Willis. She admits that prior thereto, and inmid-August, she discovered that Willis was a union ad-herent, learning thereof through the union leaflet distrib-uted in mid-August which named her as a member of theorganizing committee. Thompson also admitted that shehad learned of Willis' union activity from the samesource, and that she knew this prior to the discharge. 5Mendelsohn, although denying having seen the unionleaflet identifying the members of the employee organiz-ing committee, admitted his awareness that Willis was aunion protagonist, and that he learned this prior to thedischarge. However, he claims that he was first informedof this fact when he consulted the personnel departmenton August 31, when he expressed his intention to pro-ceed with the discharge. 6Troublesome is the fact that Thompson and Mendel-sohn, at a time when unaware of Willis' union activity,acted with hesitancy, though the latter on five separateoccasions presented cause for discharge. This, coupledwith the discharge, on the heels of a 2-minute lateness,after her union activity became known generates an auraof suspicion. Yet, on the other hand, Willis' inability torespond to discipline during 1978 was marked by compi-lation of an atrocious record for tardiness. Discharges forthat reason were not uncommon in Respondent's oper-ation and no evidence exists that Respondent condonedany record approaching that of Willis among nonunionemployees. Although the issue is not entirely free fromdoubt, in these circumstances, I am unwilling to find thatunion activity contributed to the decision to effect thisdischarge. To hold otherwise is to assume that Respon-dent, by virtue of its supervening discovery of Willisunion activity, had to withhold the discipline which wasboth clearly communicated and the subject of a priorwarning based upon considerations bearing no relation-ship to union activity. Inasmuch as Respondent showedno propensity during the preelection campaign to engagein acts of discrimination or to single out known membersof the employee organizing committee for adverseaction, I am convinced that Respondent has substantiatedits defense, and that the General Counsel failed to estab-lish by a preponderance of the evidence that the August31 discharge of Willis was in whole or in part a reprisalfor union activity. Accordingly, I shall recommend dis-missal of the 8(a)(3) and (1) allegations in this respect.from the guidelines in the face of her attendance record actually benefit-ed Willis. Further there is no evidence that Respondent was aware of herunion activity during that time frame.i5 In addition, Rose Incarnato, an employee of Respondent and theroommate of Thompson, testified that she attended a union meeting inAugust 1978 wherein she observed Willis seated in the area occupied bythe employee leaders of the union drive. Incarnato testified that on thatsame evening she conveyed this fact to Thompson.ie Mendelsohn's testimony reflects considerable confusion on the ques-tion of his knowledge of Willis' union activity. Thompson testified thatshe could not recall whether or not she had discussed this subject withMendelsohn prior to the discharge. I am inclined to believe that she did. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Mickey WoodsWoods was hired on August 4, 1975. In October 1977,she was promoted to the position of technical trainer inthe training and development department.The allegation in the complaint pertaining to Woodssets forth that in October 1978 she received an unfavor-able performance rating causing her to receive a reducedwage increase, and that in November 1978 Woods wasplaced on probation, all because of her activity in sup-port of the union.In connection with the October 1978 performanceevaluation, pursuant to Respondent's established policy,employees are evaluated on the anniversary of their pro-motion. In consequence of the October 1978 evaluation,Woods was rated "highly effective" by Patricia James,her immediate supervisor, and George Morgan, a train-ing department manager. Morgan at that time recom-mended and Woods received a $20 weekly, or 9.3 per-cent, increase in her salary. 7 Nonetheless, at leastthrough the pleadings, the General Counsel placed thisrating under interdict.The rating form used as part of the evaluation requiredthe supervisor to evaluate performance in a number ofdifferent areas by awarding a point value within a I to10 range. On the evaluation in question, Woods wasdowngraded in the area of cooperation and judgment.Woods' with apparent endorsement of the GeneralCounsel,'8claims that the relatively lower grades thatshe received in these areas were based on resentment ofher union activity and involved discrimination, causing areduction in the amount of her annual increase.Supervisor Pat James, who prepared the written evalu-ation, as well as Department Manager George Morganadmitted to an awareness of Woods' union sympathy atthe time the evaluation was prepared. Both denied thatthis factor entered into their consideration of Woods'performance. However, to avoid belaboring the issue, Iam convinced from the record that union activity did notenter into the evaluation process. Prior thereto, goingback several months, there was evidence that Woods andthree other trainers were having difficulties with their re-lationship to Pat James, who had been promoted to theposition of supervisor in June 1978. She had not previ-ously served as a trainer, and apparently had no experi-ence in that type operation. The friction that existed be-tween the trainers and James resulted in several meetingsbetween them in an effort to resolve differences. It is adocumented fact on this record that Woods, prior to theevaluation in question, openly expressed her disagree-" The evaluation form utilized by Respondent and that which is inquestion here consisted of five ratings in terms of overall performance:outstanding, highly effective, effective, fair, and marginal.'s Counsel for the General Counsel in his post-hearing brief developedno argument or claim in support of this allegation. Additionally, in theremedy he proposes therein, no provision was requested which wouldreach this alleged incidence of discrimination. Nonetheless, the issue wasthe subject of extensive litigation through parole testimony and documen-tation, and the General Counsel has not indicated an intention to dropthis allegation. Indeed, if that were the intent and counsel for the GeneralCounsel elected to remain silent, his action would only serve as a burdento the administrative process, by requiring me to study the evidence, ana-lyze it, and draw the inferences arising thereform, all as part of a mean-ingless charade.ment with James and Morgan and made charges thatMorgan "is using poor judgment in department matters...[and] ... has misrepresented the department in afew matters."'9Indeed, Woods, starting in September1978 began keeping logs of her disagreements withJames and Morgan. In these circumstances it is conclud-ed that the limited downgrading of Woods in the area ofjudgment and cooperation stemmed directly from thesedifferences and had nothing to do with her union sympa-thy. Significant in this connection is the fact that the 9.3-percent increase accorded Woods on the heels of thisevaluation was not unrepresentative of those received bytrainers upon their 12-month review in the relevant timeperiod. I also believed the testimony of Morgan that thelower rated scores afforded Woods in the area of judg-ment and cooperation did not bear directly upon hissalary increase recommendation. Finally, her overallclassification as "highly effective" is hardly suggestive ofa vendetta against Woods. In the above circumstances, Ifind that the allegations that Woods' performance evalua-tion was influenced adversely by her union activity hasnot been substantiated and I shall dismiss that allegation.It is further alleged that Respondent violated Section8(a)(3) and (1) of the Act by discipline meted out toWoods on November 9, 1978, on the heels of a confron-tation between Woods and Pat James. That morning, thetrainers were scheduled to participate in a parallel train-ing session and to teach an afternoon session. Previously,James and Morgan had scheduled themselves to teachthe morning classes. When the parallel training sessionscheduled for that morning was canceled on the previousevening, James early on the morning of November 8 re-quested Woods to teach the morning class so that shecould take care of other obligations she had. She askedWoods to do so. Woods refused, a response which ulti-mately grew into a heated exchange and a display ofemotion on the part of both Woods and James, withinearshot of employees in another department. Thereafter,Woods approached Department Manager Morgan re-porting that she had just had a heated discussion withJames, stating that she was "tired of this type of thingand would not take it anymore." Morgan asked Woods ifshe would like to discuss it further, and when she re-sponded in the affirmative he suggested that they returnto his office. Morgan told Woods he would meet withher but only in the presence of James. Woods agreed. Inthe office, Woods and James afforded their respectiveaccounts of what had occurred earlier that morning.Once more a heated debate ensued, with James insistingthat Woods teach the morning session, and Woods re-sponding that she would not do so. An exchange alongthis line continued repeatedly until James pointed herfinger at Woods insisting that Woods take the session.Woods then responded, "Do not point your finger at me;the only person that is allowed to point their finger atme is my mother." After this, James indicated, "Well,you will do the session." Woods replied, "I won't," andwalked out of the office without giving any indication asig See Resp. Exh. 19 (Employee's Comments). MEDICAL MUTUAL OF CLEVELAND447to where she was going or whether or not she wouldhonor the instruction from her supervisor.20On November 9, Woods was given a written warning,the text of which recited as follows:This is to inform you that because of your refusal toaccept an assignment to teach a 9 a.m. class onWednesday, November 8, 1978 and your unwar-ranted outburst of shouting and abusive language di-rected at your supervisor, you are being placed onprobation for insubordination. This action follows aseries of similar outbursts, in the recent past.Your probationary period will be in effect for 30days from today, Thursday, November 9, 1978 untilFriday, December 9, 1978 at 5 p.m.Any repetition of insubordinate acts within the 30day period will result in your termination.A copy of this memo will be forwarded to the per-sonnel department and placed in your file.The General Counsel does not dispute the accuracy ofthe acts recanted in the above warning. Nor does he dis-pute that Woods was entitled to some form of disciplin-ary action. Instead, it is the General Counsel's claim thatunder the guidelines for insubordination published by Re-spondent as applicable to the training department, Re-spondent should have responded first with an oral warn-ing, rather than probation. It is true that under the appli-cable guidelines a progressive system of discipline wasendorsed, commencing with an "oral warning" for thefirst infraction, "written warning" for the second infrac-tion, and probation, for a third infraction. As of Novem-ber 8, Woods had received no prior warnings. Thus, it isobvious that strict observance of the guidelines wouldhave resulted in issuance of an oral warning. Instead Re-spondent proceeded to the third step in the progressivedisciplinary system. Former Personnel Director Lewis(Baier) testified that this action was taken because of theseriousness of Woods' offense.2'James, Morgan, and Lewis admittedly were mindful ofWoods' prounion sentiment.22Indeed, on November 3,1978, the date of the representation election, Woods ap-proached several employees who were concerned as to asuggested voting schedule offered by their supervisor.Woods attempted to allay confusion among the employ-ees and to assure them that they would in no way bedenied the opportunity to vote within the polling period.20 Woods did appear at the morning training session, auditing the 9a.m. session which was in fact given by another trainer, and then goingon to teach the 10 a.m. session.21 Respondent's testimony as to the origin of this decision is in dishar-mony. Lewis testified that she discussed the matter with Morgan andJames, both of whom recommended that Woods be placed on "writtenwarning" the second step under the guidelines. Lewis goes on to relatethat she overruled them favoring probation, a recommendation whichthey ultimately accepted. Morgan testified that in his conversation withLewis, he "felt that we should go directly to probation." Morgan testi-fied that Lewis agreed with his recommendation James testified that she,together with Morgan, had decided on a probation, and that Lewis madeno specific recommendation22 It will be recalled that uncontradicted testimony establishes thatprior to the election Woods departed from a antiunion meeting, and thatWoods was informed by Morgan that Lewis had inquired as to thereason for Woods' action in this respect.Shortly after this, Morgan called Woods to his office,stating, "Mickey, I don't want you harassing the employ-ees with union talk during company time." This incidentwas repeated some 15 minutes later when Morgan, withLewis present, again called Woods to his office, warning,"Mickey, I don't want you harassing the employees withunion talk."There is no question as to Respondent's departurefrom its established system of discipline in placingWoods on probation on November 9. While I wouldagree that the offense of Woods was serious in that shepersistently and repeatedly violated a direct instructionand did so in the presence of employees in another de-partment, insubordination is always serious and it is diffi-cult to make gradations where the conduct is limited toemotional diatribe. Although it is not within my author-ity nakedly to speculate as to the wisdom of manage-ment's judgment, for what it is worth, the reaction ofLewis, Morgan, and James, in skipping the first twosteps of the recommended disciplinary system as a resultof this offense, strikes as somewhat excessive. At thesame time, however, the Union on November 3, about aweek earlier, had been decisively rejected at the polls, inan election which was not challenged by the Union.Against that background, I have difficulty accepting theproposition that Respondent would allow old wounds tofester through harassment, particularly in the case ofWoods, who was bright, effective, and occupied an im-portant position in Respondent's overall training pro-gram. Instead, on the entire record, I conclude thatWoods was regarded by her superiors as a talented, buttroublesome employee, who had shown propensities toresist authority in the past, and who had to be dealt withstrictly, when on November 8 she allowed herself to becarried away in resisting the instructions of her alreadyembattled supervisor. While conceding again that thequestion is not free from doubt, it is my conclusion thatthe discipline afforded Woods on November 8 was in nosense motivated by her union sympathy.23I shall dismissthe 8(a)(3) and (1) allegations in this regard.3. Mary Jane OlsenOlsen enjoyed a history of employment with Respon-dent dating back to April 1962. However, in July 1963she resigned and was rehired in September 1964. InMarch 1967, she again resigned and was again rehired onNovember 18, 1974. She remained continuously in Re-spondent's employ thereafter until discharged on March28, 1979.The General Counsel alleges that Respondent violatedSection 8(a)(3) and (1) of the Act by orally warningOlsen on October 6, 1978, that her level of productionwas too low, and by issuing a second warning to Olsenin November 1978 and on February 27, 1979, placing heron 30-day probation by virtue of her productivity. It isfurther alleged that Respondent violated Section 8(a)(1)and (4) of the Act by discharging her on March 28, 1978,2: It is noted that Woods was at no time a member of the employeeorganizing committee, and that her name did not appear on the handbillidentifying its members 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of her activity in connection with a pendingunfair labor practice charge.Olsen was an active union protagonist during the cam-paign. She attended her first union meeting on May 19,1978, and signed a union card at that time. Thereaftershe attended union meetings regularly, solicited employ-ees to sign union authorization cards, and was a memberof the union organizing committee. Her name was amongthe 13 employees openly identified as serving on the em-ployee organizing committee through handbills distribut-ed by union forces in August 1978. Additionally, she wasone of the few employees who, on behalf of the Union,attended a preelection conference held at the NationalLabor Relations Board on August 1, 1978. Upon occa-sion, while attending antiunion meetings presided overby members of management, she voiced opposition to orquestioned the accuracy of information communicated toemployees in support of the effort to defeat the Union.It appears that Olsen was first assigned to the SpecialAccounts Department in June 1977 where she served inthe classification of "claims analyst." As such she was re-sponsible for handling and, where possible, favorably re-solving telephone and letter inquiries from union andcompany representatives disputing action on claims sub-mitted on behalf of insured subscribers.Management was first alerted to a problem of produc-tivity, including backlog and excessive timelags, in thespecial accounts area in the period coinciding withOlsen's assignment to that department. In consequence, areporting system was devised subsequently enabling thetracking of both receipt-disposition data and informationon pending inventory. This system went into effect inOctober 1978. Olsen's output became a subject of con-cern to management in November 1978. In connectiontherewith, Olsen herself testified that in November 1978at her annual review, her supervisor, David Dubay, toldher that her productivity was low. She claims that noth-ing further was said on that occasion, but that she in-formed Dubay that she would try to increase her output.Olsen testified that in December 1978 she was againcalled aside by Dubay and informed that he was obligedto write a letter through which Olsen would acknowl-edge her low productivity, that she was doing all thatshe could to correct it, and that she would be workingovertime in the attempt to reduce backlog. Olsen readthis letter and signed it.24On February 27, 1979, Olsen received the followingmemorandum from her department manager, Mendel-sohn:24 The complaint issued on behalf of Olsen also alleged that Respon-dent violated Sec. 8(a)(1) of the Act by, in October or November 1978,instituting production standards to discourage union activity. The recorddoes not substantiate that discussions between Olsen and supervisors bear-ing upon her lack of productivity during 1978 was in any sense related toher union activity. Credible evidence establishes that prior to the fall of1978, a productivity problem had been disclosed in the special claims de-partment and that Olsen was among the lowest producers, if not thelowest, during that time frame. There being no evidence that the "warn-ings" issued during that time frame reflected disparate treatment, I con-clude that the October and November incidents described by Olsenamounted to no more than a temperate, nondiscriminatory effort to prodand to increase output Respondent did not violate Sec. 8(a)(l) and (3) ineither respect.Recent performance reports reflect a degree of per-formance which does not meet the average perfor-mance level of the other employees in the SpecialAccounts unit. In November and December 1978,your supervisor notified you that your productivitywas below the acceptable level. Performance re-ports for January and February 1979, do not reflectan improvement in your productivity. Therefore, Imust advise you that you are being placed on pro-bation for a period of 30 days.If your performance does not improve during the30-day probationary period or does not reach an ac-ceptable level of production, you will be subject totermination. During your probationary period areview of your productivity will be made to exam-ine your progress.25Olsen testified that upon receiving this memorandum, shewas shocked and upset. She told Mendelsohn that be-cause of backlog she could not work under the pressureof probation, and that therefore she would resign. Allagree that at that point efforts were made to reassureOlsen. Betty Lencses, who apparently was a groupleader in the special accounts unit, was present on thatoccasion and told Olsen to sleep on it. Mendelsohn indi-cated that, with Lencses, he had been working on meth-ods to simplify completion of inquiries and that thematter could be worked out, and that there definitelywas a place for Olsen in the Special Accounts unit.26The next morning, Olsen was approached by Lencseswho advised the former that she would do all she couldto help Olsen increase her productivity, going on to indi-25 I find no merit in the allegation that Olsen was unlawfully placed onprobation. Although once again, the issuance of the probation did notstrictly follow the policy specified in the employer's handbook (see G.C.Exh. 29), 1 am inclined to view this as mere oversight attributable to zeal,albeit belated, on the part of Respondent's managers to correct a workflow problem in the special accounts department. I find Respondent's tes-timony that productivity levels, backlog, customer complaints, and thefailure of the special accounts department to meet national standards onresponses to and processing of claimants' inquiries had reached seriousproportions in the fall of 1978. It is noted that Olsen's productivity levelwas the lowest of the six analysts during that time frame She admittedlyhad been informed of this problem by her supervisor at the time of herannual review in November and had again during the following Decem-ber been asked to acknowledge a written expression as to her low pro-ductivity and the need to improve it. Furthermore, prior to her filing anunfair labor practice charge, Olsen was not the only analyst placed onprobation. Thus, Ann Weaver, another of the analysts, was placed on 30-day probation. See Resp. Exh. 16(a). Considering my belief of Respon-dent's testimony that productivity was a serious problem, together withthe timing of the probation, long after the Union had failed to achievedesignation by a majority, I am convinced that this action against Olsenwas based solely upon Respondent's desire to foster increased outputfrom an analyst unable to achieve acceptable levels of output. According-ly, I shall recommend dismissal of the allegation that Respondent violatedSec. 8(a)(3) and () in this respect.26 On March 2, 1979, Olsen approached Mendelsohn inquiring as towhat level of output would constitute "an acceptable level of produc-tion." Mendelsohn, using the output figures for the entire section for Imonth, divided by the number of days worked, computed an average of21 cases per day. Olsen told him that she did not feel that she would beable to meet such standard because the cases in her backlog involved dif-ficult breakdowns and collection cases. On March 7, Alfred, a special as-sistant to the president, met with the entire special accounts unit. In thecourse thereof, the question was raised as to how the productivity stan-dard was determined and when it had been instituted. Alfred gave no de-finitive response, but indicated that he would respond in the future. MEDICAL MUTUAL OF CLEVELAND449cate it was not just Olsen's problem but that of the entireunit.27Respondent, in defense of the discharge, urges that itsaction in this regard was predicated solely upon Olsen'sfailure satisfactorily to fulfill the probation. During itsterm--that is until the discharge--supervision in the spe-cial accounts unit appeared to act toward Olsen with thesame compassion that was manifested at the time herprobation was announced. Thus, on March 12, MarilynRosul was assigned permanently as the replacement forDavid Dubay as supervisor in the special accounts unit.On March 15, Olsen met with Lencses and Mendelsohn.Her tally for that week was reviewed and Mendelsohnindicated that there were signs that she had increased herproductivity.28On March 20, Olsen met with the Rosuland Mendelsohn. Mendelsohn gave Olsen a copy of aletter he had written in response to Olsen's memothrough which she had protested her probation.29Olseninformed Mendelsohn that she thought it was unfair tohave the same average for everyone in the special ac-counts unit because the assigned cases varied greatly.Rosul indicated that some form of standard was neces-sary and that she felt that the 15 cases daily was a goodaverage figure stating that Lencses thought that the rateshould be higher. Rosul and Mendelsohn discussed meth-ods which would enable Olsen to increase her productiv-ity and Olsen indicated that she would try to improve.Before concluding the conference, Mendelsohn advisedOlsen that he would be going on vacation and thatduring the interim, Rosul would meet with Olsen whilehe was gone.30Mendelsohn was out of town on vacationfrom March 21 to 27, 1979. He admits that it was his un-derstanding when he departed for vacation that supervi-sion would continue to work with Olsen to improve herproductivity.Olsen was discharged on March 28, 1979, 2 days aftera complaint had issued on the charge filed by Olsen onMarch 7, 1979. That complaint, which issued on March26, 1979, included a notice, scheduling a hearing thereonfor April 9, 1979.Events of March 28, 1979, weigh heavily in support ofthe claim that Olsen was victimized by an unlawful dis-charge. Thus, Olsen credibly, and without contradiction,testified that at approximately 11 a.m. that morning she27 At the hearing, Respondent's counsel objected to this testimony ongrounds of hearsay, since Lencses was not shown to be a supervisor oragent. Although I indicated that I would make no finding on this evi-dence offered by the General Counsel, it was my intention to ignore itonly insofar as prejudicial to Respondent. I rely upon it only as a confir-mation of statements attributed to Mendelsohn disclosing his intent toassist Olsen in her effort to achieve an acceptable level of productivity.28 On March 16, Rosul met with the special accounts unit and an-nounced a productivity standard of 15 cases daily. Rosul indicated thatshe felt that this figure was fair and that the difficult cases would averageout and still allow employees to meet this level of productivity.29 On March 5. 1979, Olsen forwarded a memorandum to Mendelsohnprotesting her probation. See G.C Exh. 26.30 Olsen testified that her work was more difficult than that of theother six analysts. No foundation exists for this conclusory testimonyHer testimony in this regard seemed argumentative and self-serving and Ido not deem it reliable. Indeed, that it was based upon Olsen's specula-tion and assumption is pointed up by her expression that her knowledgethat she had more court cases than the others was derived from the fre-quenc) with which "the girls would talk about when they had gottenthem or when they had gotten them to do"received a telephone call from an individual identifyingherself as Attorney Pat Kablach of the law firm repre-senting Respondent in this proceeding. The latter indicat-ed that she was representing Medical Mutual in Olsen'scase before the National Labor Board, and inquired ifOlsen would be willing to agree to a postponement ofthe hearing date since knowledge of her case had justbeen acquired on March 27, the day before. Olsen indi-cated that tentatively she would not agree to a postpone-ment. Kablach indicated that she would put Olsen downas undecided whereupon Olsen corrected her advisingthat she should be put down as "no," but that she wouldtalk to her husband and would contact Kablach later.Kablach advised Olsen that she would be at MedicalMutual between I p.m. and 4 p.m. to meet with Mr.Buss, Respondent's in-house counsel. Olsen indicated thatshe would telephone Kablach at Mr. Buss' office.Later, Olsen talked with her husband, who agreed thatthe hearing should not be postponed. At approximately Ip.m., Olsen tried, without success, to reach Buss or hissecretary. At approximately 2 p.m., she again called, andwas informed by Denise Barr, a receptionist, that theywere in conference. Olsen advised Barr that she wouldlike to speak to Mr. Buss, or the attorney who was withhim, and gave her name and extension. By 3 p.m., Olsen,having received no response, called Buss' secretary, Ms.Ackerman, this time reaching her. She informed Acker-man that Ms. Kablach had asked her about a postpone-ment of the hearing date and that Ackerman shouldinform the former that Olsen would not agree.At approximately 4:10 p.m. on March 28, 1979, Men-delsohn approached Olsen at her work station and askedher to come to his office. Mendelsohn informed her thatshe was being terminated because her production hadfailed to reach an acceptable level. Attending the dis-charge interview were Paul Milo, director of claims,who was responsible for the special claims division, Men-delsohn, Olsen, and Rosul.The credible facts substantiate the General Counsel'sclaim of discrimination in this respect. Olsen was an em-ployee of long standing, and though legitimately placedon probation, during the early stages thereof throughMarch 20, the day before Mendelsohn's departure for hisvacation, Olsen was given assurances that managementwould assist in whatever way it could to enable her tomeet its output demands. In fact her production in-creased during her probation by at least 26 percent whenconsidered against her February 1979 figures.31 She wasdischarged on the first day that Mendelsohn returned towork,32but only after an unfair labor practice complainthad issued on her charge, and Olsen had expressed toRespondent's counsel that she would not cooperate andassent to their request for a postponement of the hearing31 See Resp. Exh. 12(b) It is noted in this connection that Mendelsohntestified that during the meeting in which Olsen was notified of her pro-bation, he told her that he "would like to see over the next 30 days someimprovement."a: During the meeting with Olsen on March 20, according to Mendel-sohn's testimony, he informed Olsen that she should try to increase, and"the next week, if the standards are met then possibly the probation-ary period would have been completed successfully"449 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDon her cause.33The foregoing furnishes the predicate fora persuasive prima facie case that the discharge wasprompted by Olsen's actions in pursuit of statutory re-dress, an inference of illegality actually enforced by theunbelievable facts offered in defense.Respondent's claim that the discharge was divorcedentirely from the pending unfair labor practice chargerests critically upon testimony of Tom Mendelsohn andPaul Milo. Milo claims that he was consulted by Mendel-sohn in connection with the decision to discharge Olsenand supported Mendelsohn's decision. He testified that,in the week of March 26 through 28, he asked Mendel-sohn if Olsen during her probation had made any signifi-cant improvement. Mendelsohn indicated that there was"minor improvement," but her performance was belowthe expected output. Mendelsohn, according to Milo, atthat point recommended termination, and Milo con-curred. When questioned as to when this conferencetook place, Milo first indicated he had no specific recol-lection, but expressed the belief that it was Tuesday,March 27. With respect to the Olsen unfair labor prac-tice charge and the complaint, Milo admitted that he wasaware that Olsen had filed "some sort of complaint," butdenied knowing the subject matter thereof.Indeed, although Milo testified that after he and Men-delsohn agreed to discharge Olsen, he talked to the per-sonnel department, and to Mr.Buss,34"to make surewhatever procedures we use to terminate the employeewould be acceptable," he claims that, in making these in-quiries, there was no discussion of the unfair labor prac-tice charge filed by Olsen or the pending complaint.Mendelsohn testified initially that he reached the deci-sion to terminate Olsen on Marche 27. However, whenconfronted with the fact that he had been on vacationbetween March 21 and 27 and did not report to workuntil March 28 he conceded that the decision was madeon March 28. According to Mendelsohn, in his conversa-tion with Milo that morning, the latter asked what his in-tentions were with respect to the probation. Mendelsohncould not give a response, indicating that he first had toreview the reports.35He claims that after reviewing thereports,36the discharge interview took place. Mendel-33 Respondent made no effort to counter Olsen's testimony as to herconversations with Kablach, Barr, and Ackerman on March 28. Kablachand Buss, though present during the entire hearing, were not called. Barrand Ackerman, also uncalled, were not shown to be unavailable. Thus,there is no denial that Kablach and Buss or both were informed ofOlsen's decision to proceed with the unfair labor practice hearing priorto her discharge that day,s4 Milo testified that he met with Buss at approximately 10 a.m. onMarch 28.a~ Mendelsohn testified that he met with Marilyn Rosul to check thelast statistical report on Olsen's production so that he could determinewhether or not she could be terminated. He claims, upon reviewing thesedocuments and finding there had been no increase, he again met withMilo and the decision was finalized. It is noted that, on 3 of the 5 dayswhile Mendelson was out on his vacation, Olsen either met or exceededthe newly established productivity standard. On Monday, March 26, andTuesday, March 27, the 2 days immediately preceding the discharge,Olsen's output met the standard. See Resp. Exh. 1836 Mendelsohn testified that in reviewing Olsen's output tallies, he pos-sessed all of them for the weeks Olsen was on probation Thus, on March28, only a few weeks prior to the opening of the hearing, and whileOlsen's unfair labor practice charge was pending, if Mendelsohn is to bebelieved, these documents were in Respondent's possession. Mysteriously,however, during the interim between March 28 and the opening of thesohn denied knowledge that an unfair labor practicecharge involving Olsen was then pending. He testifiedthat he did not learn of this or the complaint until acouple of weeks after the March 28 discharge.The testimony of Milo and Mendelsohn struck me asincredible. Their testimony as to knowledge held in con-nection with Olsen's activity before the National LaborRelations Board seemed entirely improbable. On March7, some 3 weeks earlier, Olsen had filed an unfair laborpractice charge which stated as follows:On or about February 27, 1979 ...by its officers,agents, and representatives, placed on probation,Mary Jane Olsen, special account analyst, becauseof her activities on behalf of Local 17, Office andProfessional Employees International Union, a labororganization.This was the sole averment in the charge, and it was theaction of Milo and Mendelsohn of February 27 to whichit was addressed exclusively. Yet, both testified to theeffect that they were never informed as to the substanceof the proceeding initiated by Olsen in this regard.Indeed, Milo, though having consulted with AttorneyBuss on the day of the discharge, claimed that thecharge and the complaint, which had been served on Re-spondent's counsel the day before, had not entered theirdiscussion as to the "procedures" to be followed in ef-fecting the Olsen discharge.Furthermore, the initial erroneous testimony of bothMilo and Mendelsohn that this decision was actuallymade on March 27 impressed me as more than either co-incidental or a byproduct of faulty recollection. Quiteobviously, had their decision been made at that time, sus-picion arising from the timing of that action in relation tothe issuance of the complaint and Olsen's refusal to agreeto a postponement would have been mitigated.37In sum, I am convinced that Milo and Mendelsohn af-forded untruthful testimony, and that their adventurewith the oath was in furtherance of a transparent effortto conceal the illicit considerations which prompted theOlsen discharge. I find that on March 28 the entire char-acter of Olsen's probation changed from that of assis-tance and assurance to harsh disregard for her length ofservice solely because of the intervening issuance of thehearing, some of these documents disappeared and could not be relocatedfor presentation as part of the record in the instant proceeding.a7 It is entirely possible that the above was not the only false effort to"smoke screen" the timing of the discharge. Thus, Milo testified thatOlsen was terminated upon completion of her 30-day probation. It will berecalled that Olsen received the probation notification, as dated, on Feb-ruary 27. Unless one were to count February 27, the date of issuance ofthe probation letter as being part of the probation period, contrary toMilo, the 30-day period actually would have expired on Thursday,March 29. However, Milo testified that February 27 was included incounting the probation period in the case of Olsen. In the case of AnnWeaver, however, for unexplained reasons the computation was madedifferently. Thus, Weaver received her probation notification on March5, as dated. See Resp. Exh. 16(a). By memo dated April 4, 1979, Weaverwas notified that "as of today" you have successfully completed yourprobationary period. If the duration of Weaver's 30-day probationaryperiod had been tabulated as Milo testified to have been done in the caseof Olsen, the former's probation would have ended on April 3, ratherthan April 4, as is documented on this record. See Resp. Exh. 16(b). Noeffort was made to reconcile this discrepancy. MEDICAL MUTUAL OF CLEVELAND451complaint on March 27 and/or Olsen's refusal on March28 to cooperate with Respondent's request for a post-ponement of a scheduled hearing thereon. Accordingly, Ifind that Respondent thereby violated Section 8(a)(l) and(4) of the Act.CONCLUSIONS OF LAW1. Respondent Medical Mutual of Cleveland, Inc., isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Office and Professional Employees InternationalUnion, Local 17, is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent independently violated Section 8(a)(1)of the Act by coercively interrogating employees con-cerning their union activity.4. Respondent violated Section 8(a)(4) and (1) of theAct by discharging Mary Jane Olsen on March 28, 1979,because she elected to pursue her statutory remedies pur-suant to the National Labor Relations Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. Except as found above, Respondent has not engagedin any unfair labor practices alleged herein.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.As Respondent unlawfully discharged Mary JaneOlsen, I shall recommend that it be ordered to offer herimmediate reinstatement to her former position or, if notavailable, to a substantially equivalent position, and tomake her whole for any loss of earnings she may havesustained by reason of the discrimination against her bypayment of a sum of money equal to the amount she nor-mally would have earned from the date of her dischargeto the date of a bona fide offer of reinstatement, less netinterim earnings during that period. Backpay shall becomputed on a quarterly basis in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950), andshall include interest as specified in Florida Steel Corpora-tion, 231 NLRB 651 (1962).38[Recommended Order omitted from publication.]38 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).The General Counsel urges that the remedial interest rate be increased to9 percent Consideration of that issue at this level would involve a need-less administrative delay with respect to an area of remedial policy bestleft to the Board itself.